 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, California 95765
     Telephone: (916) 444-6100
 4
     Fax:          (916) 930-6093
 5   E-Mail:       tashachalfant@gmail.com
 6   Attorney for Defendant
 7   MAURA N. MARTINEZ
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                         EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        2:19-CR-0112 WBS
12                             Plaintiff,             STIPULATION AND ORDER TO
13                                                    MODIFY CONDITIONS OF
                   v.                                 PRETRIAL RELEASE
14
15   NERY MARTINEZ VASQUEZ,
     MAURA N. MARTINEZ,
16
17                            Defendant.
18
19          Ms. MAURA MARTINEZ and Mr. NERY MARTINEZ VASQUEZ were
20   released on conditions in July 2019 and are supervised by the Pretrial Services Agency.
21   After consultation with Assistant United States Attorney Amy Schuller Hitchcock and
22   Pretrial Services Officer Renee Basurto, the defense requests and the government does
23   not oppose, that Ms. MARTINEZ’s and Mr. MARTINEZ VASQUEZ’s conditions of
24   pretrial release be modified as follows.
25          ALLOW their curfew and travel restrictions to be extended between the dates of
26   Sunday, March 15, 2020 to March 17, 2020. Specifically:
27
28



                                                -1-
 1             “On March 15, 2020, you both may leave your home in Redding/Shasta Lake,
 2   California, at night time and drive to Los Angeles for arrival on the morning of Monday,
 3   March 16, 2020.
 4             Attend the March 16, 2020, 11:00 a.m. doctor appointment with Dr. Cezar Velez,
 5   M.D., 1411 Sunset Blvd., Suite 203, Los Angeles, California 96026, 213-482-8313.
 6             Stay overnight at The Ramada Inn, 2900 N. San Fernando Blvd., Burbank,
 7   California 91504, 818-843-5955, confirmation number 32237605.
 8             Leave Los Angeles area on the morning of Tuesday, March 17, 2020 and drive to
 9   Sacramento for an afternoon arrival at the pre-trial therapist appointment.
10             Ms. MARTINEZ’s curfew can be extended an extra two hours to allow for the
11   travel.
12             During the court ordered travel, the defendants will not be monitored by the
13   location monitoring devices but the travel itinerary has been verified by Pretrial Services.
14             All other conditions remain in full force and effect.
15                                                        Respectfully submitted,
16
17   Dated: March 10, 2020                                /s/Tasha Paris Chalfant
                                                          TASHA PARIS CHALFANT
18
                                                          Attorney for Defendant
19                                                        MAURA N. MARTINEZ
20
     Dated: March 10, 2020                                /s/Tasha Paris Chalfant for
21                                                        MARK REICHEL
                                                          Attorney for Defendant
22                                                        NERY MARTINEZ VASQUEZ
23
     Dated: March 10, 2020                                /s/Tasha Paris Chalfant for
24                                                        AMY SCHULLER HITCHCOCK
25                                                        Assistant United States Attorney
                                                          Counsel for Plaintiff
26
27
28



                                                -2-
 1                             ORDER
 2
           IT IS SO ORDERED.
 3
     Dated: March 13, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                               -3-
